
	
		I
		111th CONGRESS
		1st Session
		H. R. 4354
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mrs. Davis of
			 California (for herself and Mr.
			 Platts) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To recruit, support, and prepare principals to improve
		  student academic achievement at high-need schools.
	
	
		1.Short titleThis Act may be cited as the
			 School Principal Recruitment and
			 Training Act of 2009.
		2.PurposeThe purpose of this Act is to recruit,
			 support, and prepare principals to improve student academic achievement at
			 high-need schools.
		3.FindingsCongress finds the following:
			(1)Research shows
			 that school leadership quality is second only to teacher quality among
			 school-related factors in its impact on student learning.
			(2)While teacher
			 quality has the greatest impact on student learning, principal quality is a key
			 determinant of whether schools can attract and retain effective
			 teachers.
			(3)Many districts
			 have reported shortages of qualified principals. In most areas of the country,
			 the problem is not a shortage of certified principals, but rather a shortage of
			 qualified principals who are willing to take on the challenge of working in
			 high-need schools and underserved communities.
			(4)The quality of
			 preparation that principals receive influences their willingness to take on the
			 challenge of leading high-need schools. It also influences their ability to
			 succeed and their willingness to remain in their positions. Investing in
			 principal preparation is therefore critical to satisfying the demand for
			 qualified principals in high-need schools, and decreasing the turnover rate
			 among principals in those schools.
			(5)The Stanford
			 Educational Leadership Institute recently found that principals who
			 participated in high-quality pre- and in-service leadership development
			 programs feel significantly better prepared for virtually every aspect of
			 principal practice, are more committed to staying in their jobs, spend more
			 time on instructionally focused work, and make developing and supporting their
			 teachers a priority.
			(6)Most high-need
			 school districts lack adequate strategies for identifying school staff who
			 demonstrate the potential to be effective principals, preparing them to lead
			 high-need schools, and supporting them once they commence their work as
			 principals.
			(7)Principals need
			 both management and instructional leadership skills to be effective. Yet most
			 principal preparation programs fail to devote adequate attention and resources
			 to training principals in instructional leadership.
			(8)Without effective
			 principals, struggling schools will have difficulty using resources provided
			 under the Elementary and Secondary Education Act of 1965 and other Federal laws
			 to improve student learning.
			4.Program
			 Establishment and ActivitiesPart A of title II of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding
			 at the end the following:
			
				6Principal
				recruitment and training grant program
					2161.Program
				establishment and activities
						(a)DefinitionsIn
				this section:
							(1)Eligible
				entityThe term eligible entity means—
								(A)a local
				educational agency; or
								(B)at least 1 of the
				following organizations that has a partnership with 1 or more local educational
				agencies:
									(i)a
				nonprofit organization;
									(ii)an educational
				service agency;
									(iii)an institution
				of higher education; or
									(iv)a
				State educational agency.
									(2)High-need
				schoolThe term high-need school means a public
				school, including a public charter school, that meets 1 or more of the
				following criteria:
								(A)Not less than 40
				percent of the students enrolled are eligible for the school lunch program
				established under the Richard B. Russell National School Lunch Act.
								(B)In the case of a
				public high school, has a graduation rate of 65 percent or less.
								(C)In the case of a
				public school containing middle grades, feeds into a public high school that
				has a graduation rate of 65 percent or less.
								(D)Is a rural school
				served by a local educational agency that is eligible within the meaning of
				section 6211(b)(1) or 6221(b)(1).
								(3)High
				schoolThe term high school means a secondary school
				in which the—
								(A)entering grade of
				the school is not lower than grade 6; and
								(B)highest grade of
				the school is—
									(i)grade 12;
				or
									(ii)in the case of a
				secondary school approved by a State to issue a regular diploma concurrently
				with a postsecondary degree or with not more than 2 years’ worth of
				postsecondary academic credit, grade 13.
									(4)Middle
				gradesThe term middle grades means any of grades 5
				through 8.
							(5)Graduation
				rateThe term graduation rate has the meaning given
				the term in section 1111(b)(2)(C)(vi), as clarified in section 200.19(b)(1) of
				title 34, Code of Federal Regulations.
							(b)Program
				authorized
							(1)National
				principal recruitment and training grant programThe Secretary
				shall establish a multiyear national principal recruitment and training grant
				program to award grants to eligible entities to enable such entities to carry
				out activities described in subsection (e).
							(2)Duration
								(A)In
				general
									(i)5 year
				durationA grant awarded under this section shall be 5 years in
				duration.
									(ii)RenewalThe
				Secretary may—
										(I)renew a grant
				awarded under this section based on performance; and
										(II)in renewing a
				grant under subclause (I), award the grantee increased funding to scale up or
				replicate the grantee's program.
										(B)PerformanceThe
				primary consideration in determining performance shall be the impact of the
				grantee's program, as evidenced by improved student learning and outcomes, and
				improved school functioning in high-need schools led by principals who have
				received training or other support from a program carried out with funds from a
				grant awarded under this section. With respect to schools led for 3 or more
				years by such principals, the Secretary shall examine whether such schools are
				making greater gains in student learning and outcomes, as evidenced by multiple
				measures, including secondary school graduation rates, academic assessments,
				Advanced Placement and International Baccalaureate enrollment rates and test
				scores, and other student-level outcome data, than similar schools elsewhere.
				In determining performance, the Secretary shall consider information provided
				in accordance with subsections (f) and (i).
								(c)ApplicationAn
				eligible entity that desires a grant under this section shall submit to the
				Secretary an application at such time, in such manner, and accompanied by such
				information as the Secretary may require. Such application shall
				include—
							(1)a demonstration
				that the entity has sufficient capacity to implement the activities described
				in subsection (e) that the entity proposes to implement;
							(2)a demonstration
				that the entity has a track record or a clear plan for preparing principal
				trainees and principals to improve student academic achievement in high-need
				schools; and
							(3)a demonstration
				that the entity has a track record or a clear plan for providing principals
				trained by the entity with the guidance, support, and tools they need to
				improve student academic achievement in high-need schools, which may include
				providing principals with tangible resources, such as funding to ensure
				supports for quality teaching, and decision-making authority over areas such as
				personnel, budget, curriculum, or scheduling.
							(d)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				eligible entities that are focused on high-need schools in urban or rural
				areas.
						(e)Activities
							(1)In
				generalEach eligible entity that receives a grant under this
				section shall use grant funds for the following:
								(A)To recruit,
				select, train, and support aspiring or current principals, or both, for work in
				high-need schools, which may include identifying current principals with track
				records of transforming student learning and outcomes, and preparing such
				principals to lead the highest-need schools.
								(B)To provide
				aspiring principals selected by the entity with a pre-service residency that is
				not less than 1 year in length, combined with focused coursework on
				instructional leadership, organizational management, and the use of a variety
				of data for purposes of instructional leadership and organizational management,
				as well as ongoing support and professional development for at least 2 years
				after the aspiring principals complete the residency and commence work as
				school leaders.
								(C)To provide
				mentoring and professional development to current principals selected by the
				entity to strengthen the principals' capacity to—
									(i)engage in
				effective instructional leadership practices; and
									(ii)use a variety of
				data for purposes of instruction, supervision, evaluation, and development of
				teachers and development of highly effective school organizations.
									(2)Specific
				activitiesEach eligible entity that receives a grant under this
				section shall carry out the following activities:
								(A)(i)Recruiting, selecting,
				and providing training and professional development to individuals who—
										(I)are or aspire to be principals in
				high-need schools;
										(II)share the belief that every student,
				regardless of background, can achieve at high levels;
										(III)with respect to aspiring principals,
				have been effective teachers, school counselors, or assistant principals, have
				knowledge of effective instruction, and have demonstrated a capacity for
				leadership; and
										(IV)sign an agreement to serve for not less
				than 4 years in a high-need school, and upon qualification for and placement in
				principalships, work to ensure that the schools they will lead improve student
				academic achievement substantially within 3 to 6 years.
										(ii)The Secretary shall establish, by
				regulation, categories of extenuating circumstances under which an individual
				who is unable to fulfill all or part of the individual's service obligation
				under clause (i)(IV) may be excused from fulfilling that portion of the service
				obligation.
									(B)Assessing the
				skills of each aspiring principal prior to the individual's pre-service
				residency to determine the individual's strengths and improvement needs, and
				using such data to assist in developing and refining a data-based professional
				development plan that guides the individual's year-long residency. Such
				assessment may occur through the aspiring principal selection process described
				in subparagraph (A).
								(C)For selected
				aspiring principals, providing training during a year-long pre-service
				residency that includes coaching from an effective principal, hands-on
				instructional leadership experience, and a curriculum that may include topics
				such as—
									(i)effective
				instructional practices;
									(ii)recruiting,
				supporting, and retaining effective staff;
									(iii)improving
				instructional practices through the purposeful observation and evaluation of
				teachers, and through the provision of regular and direct feedback to
				teachers;
									(iv)providing
				teachers and staff with focused, sustained, and research-based professional
				development, including job-embedded professional development that supports
				teachers and staff in setting their own goals and working in collaboration with
				fellow teachers and staff to meet those goals;
									(v)developing
				distributed leadership teams, which may include principals, assistant
				principals, and effective teachers and staff, to implement school improvement
				strategies;
									(vi)facilitating the
				development and implementation of a school vision and strategic plan using a
				variety of data providing evidence of student and school outcomes;
									(vii)aligning all
				aspects of a school culture to student and adult learning;
									(viii)monitoring and
				improving the alignment and effectiveness of curriculum, instruction, and
				assessment, using a variety of data providing evidence of student and school
				outcomes;
									(ix)addressing the
				needs of specific student populations served, such as students with
				disabilities, students who are limited English proficient, rural students, and
				students who have experienced trauma, homelessness, or placement in the child
				welfare system;
									(x)using technology
				and multiple sources of data to improve classroom instruction;
									(xi)ensuring the
				integration of high-quality formative and summative assessments into classroom
				instruction;
									(xii)developing and
				managing school organizations, including managing budget resources and school
				time to support high quality instruction and student academic achievement, such
				as by extending the school day and year and providing common planning time to
				teachers and staff; and
									(xiii)engaging
				community members, including parents, the local educational agency, and other
				community leaders, to leverage additional resources to improve student
				success.
									(D)Providing targeted
				professional development and training on topics which may include the topics
				described in subparagraph (C), to individuals who have completed the year-long
				pre-service residency for at least 2 years after the individuals commence their
				work as school leaders in high-need schools or participating current principals
				of high-need schools, or both.
								(E)Developing and
				delivering high-quality, differentiated, school-level support services to meet
				the specific needs of high-need schools led by individuals described in
				subparagraph (D), which may include—
									(i)support for the
				design of school-wide improvement plans based on the diagnosis of school
				conditions and needs informed by data and analysis of classroom and school
				practices;
									(ii)support in
				conducting successful school-wide assessments;
									(iii)support in
				organizing and training distributed leadership teams; and
									(iv)other assistance
				from expert mentors or coaches to support—
										(I)analysis and
				evaluation of school practices;
										(II)development of
				strong instructional and organizational capacity;
										(III)productive use
				of assessments and data; and
										(IV)professional
				development for staff.
										(f)Reports
							(1)Annual report to
				secretaryAn eligible entity that receives a grant under this
				section shall submit an annual report to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require, including
				at minimum—
								(A)data on the number
				and characteristics of individuals who have received training or other support
				from the grantee's program;
								(B)data on the
				schools led by such individuals, including—
									(i)characteristics of
				the schools and the students they serve, including the number and percentage of
				students in each of the subgroups listed in section
				1111(b)(2)(C)(v)(II);
									(ii)student academic
				achievement growth and other evidence of student academic success,
				disaggregated, where possible, by the subgroups listed in section
				1111(b)(2)(C)(v);
									(iii)student
				attendance;
									(iv)student secondary
				school graduation and college-going rates, if applicable;
									(v)Advanced Placement
				and International Baccalaureate enrollment rates and test scores, if
				applicable; and
									(vi)recruitment,
				development, and retention of teachers who are deemed to be effective based on
				multiple measures;
									(C)evidence that
				high-need schools led by individuals described in subparagraph (A) have
				improved in areas in which those individuals received training or other support
				from the grantee's program; and
								(D)data on the
				policies, systems, and processes developed by the eligible entity for—
									(i)identifying and
				recruiting aspiring or current principals, or both;
									(ii)identifying
				schools with the highest need for effective school leaders; and
									(iii)providing
				aspiring or current principals, or both, with training, support, and tools to
				improve student learning and outcomes at high-need schools.
									(2)Disaggregation
				of dataIn providing the information pursuant to paragraph (1),
				each grantee that serves both aspiring and current principals shall
				disaggregate the information relating to principals who were trained to lead
				high-need schools by the grantee's program before they commenced their work as
				principals and principals who were in principal positions before they received
				training or other support from the grantee's program.
							(3)PermissibleAn
				eligible entity that receives a grant under this section may include in the
				annual report under paragraph (1) other evidence of progress in schools led by
				principals trained by the entity.
							(g)Matching
				requirement
							(1)Matching
				requirement
								(A)In
				generalAn eligible entity that receives a grant under this
				section shall contribute to the activities assisted under such grant matching
				funds in an amount equal to not less than 20 percent of the amount of the grant
				from non-Federal sources.
								(B)Matching
				fundsThe matching funds requirement under subparagraph (A) may
				be met by—
									(i)contributions that
				are—
										(I)in cash or in
				kind, fairly evaluated; and
										(II)from any private
				source, State educational agency, or local educational agency-determined
				allocation of public funding; and
										(ii)payments of a
				salary or stipend to an aspiring principal during the aspiring principal’s
				residency year.
									(C)Indirect
				CostAn eligible entity that anticipates using matching funds for
				a programmatic cost that is not directly tied to the application's proposed
				project shall include in the entity's application a request to the Secretary to
				do so, along with a statement of the basis for the request.
								(2)WaiverThe
				Secretary may waive or reduce the matching requirement under paragraph (1) if
				the eligible entity demonstrates a need for such waiver or reduction due to
				financial hardship.
							(h)Supplement, not
				supplantGrant funds provided under this section shall be used to
				supplement, and not supplant, any other Federal or State funds otherwise
				available to carry out the activities described in this section.
						(i)Research,
				evaluation, and dissemination
							(1)Available
				fundsOf the amounts appropriated to carry out this section for a
				fiscal year, the Secretary may use not more than 5 percent to carry out this
				subsection.
							(2)In
				general
								(A)Research,
				evaluation, and dissemination programThe Secretary shall award a
				grant to 1 or more research groups for the development of a high-quality
				evaluation and information clearinghouse system to facilitate a sharing of best
				practices and inform—
									(i)the recruitment,
				selection, training, and ongoing development of principals for high-need
				schools;
									(ii)the development
				of standards and definitions of principal effectiveness; and
									(iii)the development
				of system-wide supports and policies critical to fostering the school and
				principal-level actions known to most often differentiate the most dramatically
				improved schools from others.
									(B)Specific
				activitiesThe evaluation and information clearinghouse system
				described in subparagraph (A) shall accomplish the following:
									(i)Assessment of
				program
										(I)In
				generalAssess the impact of each grantee's program, using
				evidence of program outcomes, including—
											(aa)the
				movement of principals who received training or other support through a grant
				awarded under this section into principal positions in high-need
				schools;
											(bb)the
				retention of such individuals in those positions; and
											(cc)evidence that
				principals who have received training or other support through a grant awarded
				under this section are prepared to lead high-need schools, and are effective in
				improving and leading such schools.
											(II)ExaminationThe
				assessment described in subclause (I) shall—
											(aa)examine school
				improvement and success based on multiple indicators, including student
				academic achievement, student attendance, and graduation and college-going
				rates; and
											(bb)include an
				analysis of gains which, where possible, should include a value-added analysis
				of gains on the indicators described in item (aa) as compared to gains on such
				indicators in similar schools;
											(cc)include, where
				possible, an examination of the recruitment, development, and retention of
				teachers who are determined to be effective based on multiple measures in
				high-need schools led by principals who have received training or other support
				through a grant awarded under this section; and
											(dd)include an
				examination of the changed policies and practices instituted by such principals
				at the principals' schools, and the relationship between such policies and
				practices to indicators of improved student learning and outcomes at such
				schools.
											(ii)Factors that
				foster or hinder the success of programsIdentify factors that
				foster or hinder the successful implementation of each grantee’s
				program.
									(iii)School-level
				supportEvaluate the school-level support provided through each
				grantee’s program.
									(iv)Alignment of
				internal and external factorsIdentify the internal and external
				factors, including principal characteristics and skills, as well as principal
				accountability, supports, and decision-making authority, that need to be
				aligned in order to improve student learning and school success.
									(v)Principal and
				program attributes and actions associated with dramatic school
				improvementIdentify the attributes and actions of principals and
				training programs that appear to be associated with dramatic school
				improvement.
									(vi)Principal and
				program attributes and actions associated with minimal school
				improvementIdentify the attributes and actions of principals and
				training programs that appear to be associated with minimal or no school
				improvement.
									(vii)Feedback to
				granteesUtilize the data described in clauses (i) through (vi)
				to provide information to each grantee that the grantee can use to drive
				program improvement.
									(viii)Generate and
				disseminate informationGenerate and disseminate information to
				the field about what types of principal recruitment, selection, training,
				tools, supports, attributes, and actions are associated with—
										(I)substantial school
				improvement and student academic achievement growth at the elementary school,
				middle school, and high school levels; and
										(II)minimal or no
				school improvement and student academic achievement growth at the elementary
				school, middle school, and high school levels.
										(C)Reporting
				scheduleThe Secretary shall work with each research group
				awarded a grant under this paragraph to develop a reporting schedule for a
				research, evaluation, and dissemination plan that is approved by the
				Secretary.
								(3)Report to
				congressThe Secretary shall submit an annual report to the
				Committee on Health, Education, Labor, and Pensions of the Senate, the
				Committee on Appropriations of the Senate, the Committee on Education and Labor
				of the House of Representatives, and the Committee on Appropriations of the
				House of Representatives on the lessons learned through programs funded with
				grants awarded under this section.
							(j)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2011
				through
				2020.
						.
		
